April 21, 2011 Dreyfus Lifetime Portfolios, Inc. - Growth and Income Portfolio Supplement to Prospectus dated February 1, 2011 The following information supersedes and replaces any contrary information contained in the sections of the fund’s prospectus entitled “Fund Summary - Portfolio Management” and “Fund Details - Management”: Investment decisions for the fund are made by the Active Equity Team of Mellon Capital Management Corporation (Mellon Capital), an affiliate of The Dreyfus Corporation. The team members are Jocelin A. Reed, CFA, C. Wesley Boggs, Warren Chiang, CFA, Ronald Gala, CFA, Langton Garvin, CFA, and Patrick Slattery, CFA, each of whom serves as portfolio manager of the fund. The team has managed the fund since April 2011. Ms. Reed has been a primary portfolio manager of the fund since September 2003. Ms. Reed is a director and senior portfolio manager at Mellon Capital and has been employed by other current or predecessor BNY Mellon entities since 1994. Mr. Boggs is a vice president and senior portfolio manager at Mellon Capital, where he has been employed since January 1993. Mr. Chiang is a managing director of active equity strategies at Mellon Capital, where he has been employed since 1997.
